DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending.  Claims 1-17 are amended.  This is the first office action on the merits.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    



Information Disclosure Statement 
The Information Disclosure Statements filed 12/18/2018 and 4/03/2020 have been reviewed.  


Election/Restrictions

This traversal is unpersuasive.  This application is a PCT Application, and as explained in the Restriction Requirement of January 26, 2021, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
                (A) all alternatives have a common property or activity; AND
                (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
                (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

                The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The polymer of the particles of claim 7 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Methyl acrylate homopolymers and ethyl acrylate/maleic anhydride copolymers do not share a common structure and do not belong to a recognized class of chemicals.
The stabilizer of claim 9 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Isobornyl acrylate homopolymers and statistical copolymers of isobornyl methacrylate/methylacrylate do not share a common structure and do not belong to a recognized class of chemicals.

The requirement is still deemed proper and is therefore made FINAL.  Claim 12 is withdrawn as being drawn to a non-elected species, there being no generic allowable claim.  Claims 1-11 and 13-17 are examined in light of the elected species.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are an active method step.  Claim 1 teaches a method for the elongation and/or densification of fibers on a keratin material employing a composition but there is no recitation of an active method step involving that composition.  In other words claim 1 merely recites a use without any active, positive 
For the purposes of this office action claim 1 will be construed to require a step of applying the composition to the keratin material. 
Claims 2-11 and 13-17 are rejected as depending from claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Portal et al. US 2016/0317423 (12/17/2013)(12/18/2018 IDS) in view of Daubersies et al US 2017/0360657 (12/18/2014).         
Portal et al. (Portal) teaches a cosmetic composition comprising dispersion of polymer particles with the polymer being surface-stabilized with a stabilizer in a non-aqueous medium containing at least one hydrocarbon-based oil, the polymer of the particles being a C1-C4 alkyl (meth)acrylate polymer; the stabilizer being an isobornyl (meth)acrylate polymer. (See Abstract and throughout).  Portal also teaches a method of making up keratin materials such as eyelashes with this cosmetic composition. (See Abstract, claim 17 and throughout).  
The polymer of the particles in the dispersion can be of methyl acrylate/ethyl acrylate/acrylic acid copolymers.  (See [0023]).  This is the elected species of polymer of the particles in the dispersion as called for in instant claims 1 and 7.  Methyl 
Portal teaches that the dispersion is stabilized by a stabilizer which can be a statistical copolymer of isobornyl acrylate/methyl acrylate which is the elected species of stabilizer called for in instant claims 9 and 1.  The stabilizer is present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4.  These statistical stabilizing copolymers in the taught amounts along with the polymer particles in a hydrocarbon solvent make it possible to obtain a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.). (See [0007]).  This reads on the isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 5 called for in instant claim 8.  
Portal teaches that the combination of the stabilizer+polymer of the particles present in the dispersion comprises from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate, relative to the total weight of the combination of the stabilizer+polymer of the particles.  This reads on the from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate, relative to the total weight of the combination of the stabilizer+polymer of the particles called for in instant claim 10.  

Portal teaches less than 2% by weight of water . (See 0083]).  This overlaps with the less than 5% water called for in instant claim 11.  Portal teaches that its composition may contain dyestuffs which is a colorant as called for in instant claim 17. (See [0080]).  
A person of ordinary skill in the art would be motivated to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.
A person of ordinary skill in the art would be motivated to add a dyestuff to give the dispersion color.  
Portal does not teach indene hydrocarbon-based resins as a film-forming polymer.  This deficiency is made up for with the teachings of Daubersies et al. 
Daubersies et al. (Daubersies) teaches a cosmetic composition that comprises a particles of at least one polymer that is surface-stabilized with a stabilizer, the polymer of the particles being a C1-C4 alkyl (meth)acrylate polymer; the stabilizer being an isobornyl (meth)acrylate polymer chosen from isobornyl (meth)acrylate homopolymer 1-C4 alkyl (meth)acrylate present in an isobornyl (meth)acrylate/C1-C4 alkyl (meth)acrylate weight ratio of greater than 4, at least one hydrocarbon-based oil and at least one amorphous hydrocarbon-based block copolymer obtained by polymerization of at least one monomer of unsaturated hydrocarbon type comprising 2 to 5 carbon atoms and containing one or two ethylenic unsaturations. The invention also relates to a process for making up and/or caring for keratin materials, in which said composition is applied. (See Abstract).
Daubersies teaches an indene hydrocarbon based resin. (See [0183]).  This resin is a tackifying resin that Daubersies teaches is preferred to be present in the composition. (See [0186]).  Indene hydrocarbon based resins are called for in instant claim 14 and 16.  The indene hydrocarbon resins are film forming polymers as called for in instant claim 1.  The indene hydrocarbon resins are present in an amount of from 1 to 25% which overlaps with the 0 to 70% called for in instant claim 15 and the 0 to 18% called for in instant claim 13.
Daubersies also teaches that it preferred and advantageous for its composition to have a styrene-ethylene/propylene diblock copolymer.  (See [0107]).  Daubersies also teaches that its composition when applied results in non-tacky resistant deposits on the keratin that remain shiny after drying. (See [0107] and [0011]).  
It would be would be prima facie obvious for one of ordinary skill in the art following the Portal method to use an indene-based resin in order to have a preferred tackifying resin that can control the tackiness of the overall cosmetic composition and a preferred styrene-ethylene/propylene diblock copolymer as taught by Daubersies in .  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-11 and 13-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent No. 10,576,025 in view of Portal et al. US 2016/0317423 (12/17/2013) and  Daubersies et al US 2017/0360657 (12/18/2014).        
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for the elongation or densification of fibers on a keratin material using a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with an isobornyl methacrylate polymer.       
Claim 18 of U.S. Patent No. 10,576,025 is directed to a method for making up or for caring for keratin materials comprising applying a composition comprising a volatile hydrocarbon oil, particles of a C1-C4 methacrylate polymer that is surface stabilized with an isobornyl methacrylate polymer.
The method claimed in U.S. Patent No. 10,576,025 differs from the method of the instant claims in that it is a method of for making up or for caring for keratin materials comprising applying a composition to keratin.  The method claimed in U.S. Patent No. 10,576,025 also recites but does not provide a reason for selecting the elected species of methyl acrylate /ethyl acrylate/acrylic acid copolymers as the polymer of the particles, statistical copolymers of isobornyl acrylate/methyl acrylate as the stabilizer, and indene 
The teachings of Portal are described supra.  It would be prima facie obvious for one of ordinary skill in the art It would be prima facie obvious for a person of ordinary skill in the art at the time of the invention following the method claimed in US Patent 10,576,025 to select the statistical copolymer of isobornyl acrylate/methyl acrylate to stabilize the methyl acrylate/ethyl acrylate/acrylic acid copolymer particles and to have from 10% to 50% by weight of polymerized isobornyl (meth)acrylate and from 50% to 90% by weight of polymerized C1-C4 alkyl (meth)acrylate in a hydrocarbon solvent with less than 2% water in order to have a polymer dispersion that is stable, especially after storage for seven days at room temperature (25° C.) as taught by Portal.
The teachings of Daubersies are described supra.  It would be would be prima facie obvious for one of ordinary skill in the art following the method claimed in US Patent 10,576,025 to use an indene-based resin in order to have a preferred tackifying resin that can control the tackiness of the overall cosmetic composition and a preferred styrene-ethylene/propylene diblock copolymer as taught by Daubersies in order to have resistant deposits on the keratin that remain shiny after drying as taught by Daubersies.  



Conclusion
No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616